                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION

MICHAELE. COX,                                   )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )          No. 1:18-cv-174-JAR
                                                 )
JOHN JORDAN, et al.,                             )
                                                 )
               Defendants.                       )

                                 MEMORANDUM AND ORDER

       This matter is before the Court upon the motion to dismiss filed by Sheriff John Jordan

(Docket No. 19), and the motion to dismiss filed by Dr. Charles Pewitt and Nurse Charla

Earnheart. 1 (Docket No. 25). For the reasons explained below, the motions will be granted, and

this case will be dismissed.

                                          B2ckgrommd

       On July 13, 2018, plaintiff filed a complaint in this Court pursuant to 42 U.S.C. § 1983

against Sheriff John Jordan, Dr. Charles Pewitt, and Nurse Charla Earnheart. At the time he filed

the complaint, he was a pretrial detainee at the Cape Girardeau County Jail. He alleged he was

suffering serious psychiatric symptoms due to the defendants' refusal to give him any psychiatric

medications.   He sought an injunction directing me defendants to provide him psychiatric

medication. He sought no other form of relief. Plaintiff also filed a motion for preliminary

injunction and another motion for injunctive relief, seeking the same relief as he sought in the

complaint. (Docket Nos. 9 and 17). He aiso filed motions seeking the appointment of counsel.

(Docket Nos. 4, 27, and 30).



1
 In the complaint, plaintiff identified Dr. Pewitt and Nurse Earnheart as "Sgt. Unknown Pruitt" and
"Charlette Unknown." Defense counsel has since provided the Court with their correct names.
       On July 18, 2018, this Court granted plaintiffs motion for leave to proceed in forma

pauperis, and directed the Clerk of Court to serve process upon the defendants in their individual

capacities. After Sheriff Jordan moved for an extension of time to answer the complaint, the

Court directed him to respond to plaintiff's motion for preliminary injunction. Sheriff Jordan

timely complied, but on August 15, 2018, plaintiff filed a notice of change of address, advising

that he had been transferred from the Cape Girardeau County Jail to the Scott County Jail.

       Sheriff Jordan subsequently filed the instant motion to dismiss, titled "Supplemental

Response to Plaintiff's Motion for Preliminary Injunction & Response to Plaintiffs Complaint."

(Docket No. 19).     Therein, he argued that this Cow.t should deny plaintiffs motion for

preliminary injunction, and dismiss the complaint entirely, based upon mootness. In support,

Jordan argued that plaintiff sought only injunctive relief, and his transfer from the Cape

Girardeau County Jail mooted his claim. Subsequently, Dr. Pewitt and Nurse Earnheart also

moved to dismiss on the same basis. (Docket No. 25).

       Plaintiff filed documents opposing the motions. (Docket Nos. 29 and 30). Therein, he

described his mental health symptoms and other conditions, he claimed that other inmates are

being denied necessary treatment, and he stated he needed special shoes. He also stated that Dr.

Pewitt was the doctor at the Scott County Jail, and was treating plaintiff with psychiatric

medication. However, he complained that the medication was causing side effects. In response,

Dr. Pewitt and Nurse Earnheart averred, inter alia, that they were no longer responsible for

plaintiffs medical care. See (Docket No. 31/filed September 25, 2018).

       On October 24, 2018, Dr. Pewitt and Nurse Earnheart filed a second motion to dismiss

the complaint. (Docket No. 32). Therein, they averred that plaintiff had not notified them or this

Court of his latest change of address. They explained that after they mailed documents to
plaintiff at the Scott County Jail, the documents were returned to them marked ''return to

sender," with the notation that plaintiff had been released. They sought the dismissal of the

complaint on the basis that plaintiff had failed to notify this Court, and the parties, of his change

of address.

                                         Leg~l St~ndarrd


       The purpose of a motion to dismiss is to test the legal sufficiency of the complaint. To

survive a motion to dismiss pursuant    to   Rule 12(b)(6) for failure to state a claim upon which

relief can be granted, ':a complaint must contain sufficient factual matter, accepted as true, to

'state a claim to relief that is plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A plaintiff "must include

sufficient factual information to provide the :grounds" on which the claim rests, and to raise a

right to relief above a speculative level." Schaof v. Residential Funding Corp., 517 F.3d 544,

549 (8th Cir. 2008) (citing Twombly, 550 U.S. at 555 & n.3).

       Courts primarily consider the allegations in the complaint in determining whether to grant

a motion to dismiss.      However, they may additionally consider "matters incorporated by

reference or integral to the claim, items subject to judicial notice, matters of public record,

orders, items appearing in the record of the case, and exhibits attached to the complaint whose

authenticity is unquestioned" without converting the motion into one for summary judgment."

Miller v. Redwood Toxicology Lab., Inc., 688 F.3d 928, 931 n.3 (8th Cir. 2012) (quoting 5B

Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure§ 1357 (3d ed. 2004)).



       As the defendants correctly note, because plaintiff is no longer incarcerated at the Cape

Girardeau County Jail, and because he seeks only injunctive relief for alleged violations that



                                                  3
occurred there, this case is moot. The Eighth Circuit has consistently held that an inmate's

transfer from the institution where the alleged violation occurred moots his claim for injunctive

relief.   See Randolph v. Rodgers, 253 F.3d 342, 345 (8th Cir. 2001) (when actions required by

injunction would be impossible for co1Tectiona1-center defendants to execute because plaintiff

was moved to another institution, plaintiff's claims for injunctive relief against defendants were

moot); Beck by Beck v. JVfissouri Staie High School Aciivities Ass'n, 18 F.3d 604, 605 (8th Cir.

1994) (per curiam) (noting that a case is moot when circumstances change to such a degree that

"a federal court can no longer grant effective relief'); .Martin v. Sargent, 780 F.2d 1334, 1337

(8th Cir. 1985) (concluding that claim for inJunctive relief against warden was moot because

prisoner was transferred to another prison).

          Plaintiff states that Dr. Pewitt is also the doctor at Scott County Jail, and that he is

treating plaintiff with psychiatric medication. Dr. Pewitt avers that he is no longer responsible

for plaintiffs care, and plaintiff has offered no response. Nevertheless, plaintiffs admission that

Dr. Pewitt is treating him with psychiatric medir.:ation moots his claim, as he simply sought an

injunction directing Dr. Pewitt to provide psychiatric medication. Finally, based upon Dr. Pewitt

and Nurse Earnheart's October 24, 2018 filings, it is apparent that plaintiff is no longer in the

custody of Scott CoUn.ty Jail, and it in fact appears he has been released from custody.

          For all of the foregoing reasons, it is apparent that the Court cannot grant plaintiff the

injunctive relief he is requesting, which is the only remedy he pursues. The Court will therefore

grant the instant motions, and dismiss this case. Ihe Court will also deny plaintiffs motions for

injunctive relief and his motions seeking the appointment of counsel, and deny as moot Dr.

Pewitt and Nurse Eamheart's later-filed motion to dismiss.

          Accordingly,



                                                  4
        IT IS HEJREBY ORDERED that the motion to dismiss filed by Sheriff John Jordan

(Docket No. 19) and the motion to dismiss filed by Dr. Charles Pewitt and Nurse Charla

Earnheart (Docket No. 25) are GRAN'fED 9 and this case is DISMISSED. A separate order of

dismissal will be entered herewith.

        IT IS FURTHER ORJlllERE:D that pfai:ntiffs motions for injunctive relief (Docket Nos.

9 and l'/) are IlliLNIE:O,

        IT IS F'UR'fHER ORDJKR.ED that plaintiff's motions for appointment of counsel

(Docket Nos. 4, 2'7 and 30) are DErUEil all moot.

        IT IS FURTHER OIWERED that Dr. Charles Pewitt and Charla Earnheart's second

motion to dismiss (Docket No. '.;2) is DENIEJH as moot.

        :inr IS HEREHY CERTIFIED that an appeal from this dismissal would not be taken in
good faith.

       Dated this 13th day ofNovember, 2016.




                                               5
